Citation Nr: 1244222	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left shoulder condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

The Veteran's left shoulder condition, diagnosed as left shoulder impingement syndrome secondary to acromioclavicular joint hypertrophy and subacromial and subdeltoid bursitis, became manifest many years after discharge from service and is not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder condition are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  




VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A letter in December 2007 satisfied the duty-to-notify provisions, including the disability-rating and effective-date elements of a claim for service connection.  The Veteran had ample opportunity to respond prior to issuance of the December 2008 rating decision on appeal.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records identified by the Veteran have been obtained.  The Veteran has been afforded a VA examination.  The Veteran has been advised of his entitlement to testify before the RO's Decision Review Officer and/or before the Board but he has declined a hearing.

There is no indication of record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Mayfield, 20 Vet. App. 357: see also Dingess/Hartman, 19 Vet. App. at 486 and Sanders, 129 S.Ct. 1696.






Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted on a presumptive basis for arthritis that becomes manifest to a compensable degree within the first year after discharge from service even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

Evidence and Analysis

Service treatment records (STRs) show the Veteran presented in January 1999 complaining of left shoulder pain after lifting weights; the clinical impression was muscle strain.  He complained in March 1999 of left shoulder "popping" but no abnormality was found on examination and X-ray was normal.  Subsequent treatment records to include periodic physical examination reports show no abnormality of the shoulders.  




In a self-reported Report of Medical Examination in December 2000, prepared in conjunction with his retirement physical examination, the Veteran endorsed a history of rotator cuff strain of the right shoulder, noted by the examiner to be not considered disabling.  The corresponding Report of Medical Examination noted the upper extremities as "abnormal" due only to right wrist fusion; the retirement examination report showed no recorded abnormality of either shoulder.  

(Basketball injury to right wrist in December 1987; another basketball injury to third finger of right hand in April 1990; another basketball injury to right wrist in August 1996 with extensive subsequent treatment for right wrist thereafter.  No indication of left shoulder involvement consequent to a basket ball injury.)

The claims file contains extensive post-service VA and private treatment records and examinations addressing orthopedic and neurologic complaints related to the lumbar and cervical spine, wrists, knees and ankles, but with no indication of a left shoulder disorder.  A VA physical management and rehabilitative service (PM&RS) assessment in July 2002, performed in conjunction with physical therapy for the right wrist, noted the bilateral upper extremities as having normal range of motion (ROM) and normal functional strength with no indication of any deficit relating to the shoulders.  A VA primary care clinic (PCC) note in January 2008 noted history of right partial rotator cuff tear but is silent in regard to any left shoulder complaint on examination or by history.

The file is silent in regard to any complaint relating to the left shoulder prior to receipt of the Veteran's instant claim in October 2007.

The Veteran had a VA examination of the left shoulder in November 2008, performed by an examiner who reviewed the claims file and medical records.  The Veteran asserted his left shoulder condition had onset in January 1999 while playing basketball or lifting weights.  The examiner performed a clinical examination of the Veteran's left shoulder and recorded observations in detail.  



The examiner asserted he had reviewed private treatment records from Dr. Ingrid Negron, including magnetic resonance imaging (MRI) of the left shoulder.  The examiner diagnosed left shoulder impingement syndrome secondary to acromioclavicular joint hypertrophy and subacromial and subdeltoid bursitis.

The examiner noted the Veteran's STRs documented left shoulder pain, diagnosed as strain, in January 1999 and treated with rest.  However, the examiner stated an opinion that the Veteran's current left shoulder disorder was not likely secondary to left shoulder symptoms during service because it had been 8 years since the first pain report, with no indication of follow-up since then.  Also, MRI report confirmed the possible cause of shoulder pain was related to degenerative change over the acromioclavicular joint, which is more likely secondary to the natural process of aging.

The Board finds that competent and uncontroverted medical opinion, in the form of the VA examination report, shows the Veteran's claimed left shoulder condition is not likely related to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   The opinion provided by the VA examiner satisfies all three elements cited by Nieves and is accordingly adequate to support a decision by the Board.




Because the Veteran is diagnosed with degenerative changes the Board must consider whether service connection may be granted on a presumptive basis for a chronic disability under 38 C.F.R. § 3.309(a).  However, there is no indication that the Veteran had arthritis of the left shoulder to any degree within the first year after discharge from service so the presumption does not apply.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition to the medical evidence, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The VA examiner has provided a clear medical basis for finding that the Veteran's theory of causation is not correct and that his current left shoulder condition is not in fact related to service.  

The Veteran's representative submitted an appellant's brief in November 2012 arguing that service connection should be granted based on the Veteran's assertion of symptoms continuous since 1999, as he reported to the VA examiner.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the VA examiner fully considered the Veteran's account but arrived at a medical conclusion that the Veteran's claimed condition is consequent to natural aging rather than to injury in service.  




The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a left shoulder condition is not warranted.


ORDER

Service connection for a left shoulder condition is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


